DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4 and 7-16 are currently pending. 
Claim(s) 1 and 7-16 have been amended.
Claim(s) 5 and 7 have been cancelled. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “stabilizer from” should read “stabilizer frame”, “wherein the process is further configured” should read “wherein the processor is further configured”, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 
Claim 11 recites the limitation " wherein the processor is further configured to move the middle plate based upon the data from an accelerometer”.  However, claim 9, from which claim 11 depends, already recites an accelerometer.  For purposes of Examination on the merits the limitation is interpreted as “wherein the processor is further configured to move the middle plate based upon the data from the accelerometer”.  Appropriate correction and clarification are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0165841, Gunn, JR et al. hereinafter referred to as “Gunn”, in view of US 2016/0020727, Cheung.
Regarding claim 1
Gunn teaches a lightweight, portable solar tracker assembly (corresponding to a collapsible solar system adapted to be mounted on the roof of a recreational vehicle) [Figs. 2, 4 and 7, paragraphs 0006 and 0030], comprising: 
a bottom frame (corresponding to supporting base 11) coupled to a rotational drive disc (coupled to a rotational linear actuator comprising a driving gear 22A [Fig. 4 and paragraph 0041]; 
a middle frame (corresponding to rotational frame 12) [Figs. 2, 4 and 7, paragraphs 0033 and 0041] rotatably coupled to the bottom frame (11) via the rotation drive disc (22A) such that when activated the middle frame (12) rotates (the middle/rotational frame 12 is mounted on top of the bottom/supporting base 111, wherein the middle/rotational frame 12 can be rotated on the bottom/supporting frame 11 by the driving gear 22A) [Figs. 2, 4 and 7, paragraphs 0033 and 0041];
a solar array mounting frame (corresponding to solar panel 13) coupled to the middle frame (solar array mounting frame 13 comprises a pivot edge 131 coupled with the first edge 121 of the middle frame 12) and comprising a vertical linear actuator (corresponding to vertical driving unit) coupled to the middle frame (12) such than when 
at least one solar cell fixedly coupled to the solar array mounting frame (the solar panel 13 comprises a plurality of photovoltaic cells) [Figs. 2, 4 and 7, paragraph 0034]; and 
a processor (corresponding to control module 40) configured to determine a position in a sky of a sun (the control module 40 comprises a microprocessor for determining the position/direction of the sun) [paragraphs 0060-0061], the processor further configured to actuate the vertical linear actuator and the rotational linear actuator so that the at least one solar cell is aligned with the sun (the control module 40 controls the horizontal and vertical driving units to move the solar panel based on the detected direction/position of the sun) [paragraph 0061]. 
Gunn does not teach a top portion of a stabilizer frame coupled to the solar array mounting frame and a bottom portion of the stabilizer from coupled to the middle frame, wherein the upper portion of the stabilizer frame and the bottom portion of the stabilizer frame are coupled via a hinge such that when the vertical linear actuator is active, the hinge actuates accordingly.
Cheung teaches a portable solar tracking device (10) comprising a stabilizer frame (corresponding to frames 20 and 29) [Figs. 1-2 and 8, paragraphs 0021-0024], 
	Gunn and Cheung are analogous inventions in the field of solar tracking assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar tracker assembly of Gunn to comprise a stabilizer frame as in Cheung, because said structure is effective in maintaining the solar panels at an optimum position relative to the sun while also allowing the frame elements be folded flat for ease of transport [paragraphs 0011 and 0024].
Regarding claim 2
Gunn teaches the lightweight, portable sun tracker assembly as set forth above, wherein the bottom frame (11), the middle frame (12), and the solar array mounting frame (13) are substantially rectangular [Figs. 2-4 and 7]. 
Regarding claim 12
Gunn teaches the lightweight, portable sun tracker assembly as set forth above, wherein the processor is configured to receive data indicative of the heading of the sun tracker assembly and move the middle frame (12) to achieve the greatest sunlight 
Regarding claim 13
Gunn teaches the lightweight, portable sun tracker assembly as set forth above,  wherein the bottom frame (11), the middle frame (12), and the solar array mounting frame (13) collapse such that they bottom frame (11) is parallel to the middle frame (12) and the middle frame (12) is parallel to the solar array mounting frame (13) (the solar tracking array is collapsible, wherein the frame pivotally drops down in a stored position) [Figs. 2 and 6-7, paragraphs 0007, 0035 and 0042]. 
Regarding claim 14
Gunn teaches the lightweight, portable sun tracker assembly as set forth above, wherein the bottom frame (11) is fixedly mounted to a top of a vehicle [Fig. 1, paragraphs 0019 and 0030]. 
Regarding claim 16
Gunn teaches the lightweight, portable sun tracker assembly as set forth above, wherein the vehicle is a recreational vehicle [Fig. 1, paragraphs 0019 and 0030].
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of US 2016/0020727, Cheung, as applied to claims 1, 2, 12-14 and 16 above, and further in view of US 2010/0307479, Park and US 2012/0125401, DeVillier.
Regarding claims 3 and 4
All the limitations of claim 1 have been set forth above.

Park teaches that frame materials include steel, aluminum, fiberglass, carbon composite, or plastics, depending in part on cost, weight and durability [paragraph 0054].
DeVillier teaches a sun tracker (corresponding to a solar collector structure) wherein frame materials include wood, metals (preferably light weight metals such as aluminum) [paragraphs 0029-0030].
Gunn, Park and DeVillier are analogous inventions in the field of solar tracking assemblies.  Because Park and DeVillier teach choosing from a finite number of identified, predictable frame materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since the prior art teaches that lightweight aluminum leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of US 2016/0020727, Cheung, as applied to claims 1, 2 and 13-16 above, and further in view of US 7,202,457, Janus et al., hereinafter “Janus”, and  US 2011/0120523, Silver.
Regarding claims 7 and 8

Gunn does not teach an actuator pin coupled to a rotational actuator mounting place, wherein the rotation drive disc comprises a plurality of openings on the drive disc's outside edge of the rotation drive disc, and the processor being configured to rotate the rotation drive disc so that a pin aligns with one of the openings and engages the opening thereby rotating the middle frame and the solar array mounting frame. 
	Janus teaches guiding the rotation of a drive gear (8) by a pin in a groove formed on the outside edge of the drive disc (lower side of the drive gear 8), wherein a processor (10) rotates the drive gear (8) so that the pin aligns and engages with the opening [Fig. 2 and Col. 6, lines 23-36 and 41-53].
Silver teaches a solar tracking assembly comprising a rotation drive disc (210, 215) comprising a plurality of openings in which pins (250) align and engage which provides a mechanism for correction for seasonal variations in the solar path [paragraphs 0060, 0064 and 0067-0068].
Gunn, Janus and Silver are analogous inventions in the field of solar tracking assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotation drive disc of Gunn to include a plurality of openings on the outside edge of said drive disc such that a pin aligns and engages with the openings, as in Janus, in order to guide the rotation of the drive disc [Janus, Fig. 2 and Col. 6, lines 23-36 and 41-53].  Further, it would have been obvious to provide a plurality of openings, as in Silver, in order to allow for corrections of the solar path [Silver, paragraph 0068].  It is noted that modified Gunn teaches the .  
Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of US 2016/0020727, Cheung, as applied to claims 1, 2 and 13-16 above, and further in view of US 2021/0044251, Searcy et al.
Regarding claim 9
All the limitations of claim 1, from which claim 10 depends, have been set forth above.
Gunn does not teach an accelerometer and wherein the processor receives data from the accelerometer indicative of the angle of the sun tracker assembly. 
	Searcy teaches a solar tracking apparatus comprising a accelerometer configured to measure the altitude direction that at least a portion of the solar panel moves, wherein a processor receives said data indicative of the angle (i.e., altitude direction) of the assembly to control the operation of the solar tracking apparatus (the controller comprising a processor receives and uses the sensed characteristics from the sensors) [paragraphs 0049 and 0054-0055].
Gunn and Searcy are analogous inventions in the field of sun tracker assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar tracker apparatus of Gunn to comprise a accelerometer, as in Searcy, in order to measure the altitude direction that at least a portion of the solar panel moves [Searcy, Fig. 3B and paragraph 0055].  It would have further been obvious to modify the processor such that it receives sensed 
Regarding claim 10
Modified Gunn teaches the lightweight, portable sun tracker assembly as set forth above, wherein the processor is further configured to move the middle plate based upon the data from the accelerometer (the controller, including the processor receiving the sensed characteristics, controls the movement of the apparatus based on the received data) [Searcy, paragraphs 0049 and 0054-0055]. 
Regarding claims 11 and 15
All the limitations of claim 1 have been set forth above.
Gunn does not teach a magnetometer for determining a heading of the bottom frame of the sun tracker assembly. 
Searcy teaches a solar tracking apparatus comprising a magnetometer that is configured to measure/determine the azimuth direction that at least a portion of the solar panel moves [Fig. 3B and paragraph 0055].
Gunn and Searcy are analogous inventions in the field of sun tracker assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar tracker apparatus of Gunn to comprise a magnetometer, as in Searcy, in order to measure/determine the azimuth direction that at least a portion of the solar panel moves [Searcy, Fig. 3B and paragraph 0055].
Although taught by the prior art, the limitation “for determining a heading of the bottom frame of the sun tracker assembly” is considered intended use and is given .

Response to Arguments
The amendments to claims 7-16 filed on 11/05/2021 have been considered and are sufficient to overcome the previous objection
The amendments to claims 7-9 and 11 filed on 11/05/2021 have been considered and are sufficient to overcome the rejection of the claims under 35 U.S.C. 112(b).  However, claim 11 remains rejected under 35 U.S.C. 112(b) as set forth above.
Applicant's arguments filed 11/05/2021, with regards to the rejection of claims 1-16 have been fully considered but they are not persuasive. 
Applicant provides no pertinent arguments with respect to the rejection of the claims under 35 U.S.C. 103.  Applicant states that because claims 7-15 were objected to, incorporating all of the limitations of claims 5 and 7 into claim 1 renders the invention allowable.  Examiner disagrees.  While claims 7-15 were objected to, the claims were also rejected over art.  As set forth in Pages 8-9 of the Non-Final Rejection mailed on 08/31/2021, claims 5 and 7 have been rejected as being obvious over Cheung (US 2016/0020727).  Applicant did not address any of the rejections set forth in said Office letter.  Accordingly, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721